          Case 3:19-cr-00053-MMD-CLB Document 65 Filed 08/28/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CR-053-MMD-CLB

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 AUSTIN GLEN FINIGAN,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 2253(a)(1) and (a)(3) based upon the plea of guilty by Austin Glen Finigan to the criminal

16 offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture Allegation

17 of the Indictment and shown by the United States to have the requisite nexus to the offense

18 to which Austin Glen Finigan pled guilty. Indictment, ECF No. 1; Plea Agreement, ECF

19 No. 53; Change of Plea, ECF No. 56; Preliminary Order of Forfeiture, ECF No. 57.

20         This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from June 10, 2020, through July 09, 2020, notifying all potential third parties

27 of their right to petition the Court. Notice of Filing Proof of Publication Exhibits, ECF No.

28 59-1, p. 5.
           Case 3:19-cr-00053-MMD-CLB Document 65 Filed 08/28/20 Page 2 of 3



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and (a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

10          1. Western Digital 2 TB Hard Drive S/N: WCC4MIPUHLUP;

11          2. Seagate XBOX Hard Drive S/N: NZ07HW6Q; and

12          3. Cyber Power Custom PC S/N: ET8288-3135-containing (10 Toshiba 240GB

13              Hard Drive (S/N: 174723800575))

14   (all of which constitutes property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                 August 28
            DATED _____________________, 2020.

23

24

25                                                MIRANDA M DU
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
          Case 3:19-cr-00053-MMD-CLB Document 65 Filed 08/28/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 27, 2020.

 4
                                                     /s/ Heidi L. Skillin
 5                                                   HEIDI L. SKILLIN
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
